DETAILED ACTION

This office action is a response to the request for continued examination filed on 7/7/2022. 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 7/7/2020 has been entered. Claims 1, 3-4, 6-12, 15-16, 18-19, 21-27 and 30 have been amended. Claims 1, 3-16 and 18-30 are still pending in this application, with claims 1 and 16 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 16,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2018/0324652, hereinafter Ryu) in view of 3GPP TS 23.682 v15.5.0, 2018-06 (provided in Applicant’s IDS dated 9/6/2019, hereinafter 3GPP).

Regarding claim 1, Ryu discloses a method performed by a first entity for reporting wireless device connectivity events [Ryu discloses a procedure for configuring a monitoring event through an HSS (a first entity) (Ryu Figure 13)], the method comprising: 
Determining that a connectivity event has occurred for a wireless device, where the connectivity event that has occurred for the wireless device comprises one of the wireless device changing to a connected mode or the wireless device becoming reachable for paging [a monitoring event for small data transmission (SDT) may be configured through HSS (Ryu paragraphs 0305-0307, Figure 13). SDT monitoring event may correspond to connection for transmission/reception of data via SCEF is configured for the UE (similar to a connectivity establishment event) (Ryu paragraph 433). Ryu further discloses that in the eDRX mode, a reachable UE state may refer to a state in which UE is reachable according to a connected mode and paging (Ryu paragraph 0239)].
Although Ryu discloses that SCEF is notified upon reception of indication information that was configured by SCS/AS and HSS (Ryu paragraph 0433); Ryu does not expressly disclose the features of communicating to a second entity a Monitoring Event Report that includes information related to the connectivity event that has occurred for the wireless device, wherein the information related to the connectivity event indicates whether the event is caused by the one of the wireless device changing to the connected mode or the wireless device becoming reachable for the paging.
However, in the same or similar field of invention, 3GPP discloses a procedure for monitoring event detection (3GPP section 5.6.3.1 page 66) where a monitoring event may be when UE changes to connected mode or when the UE will become reachable for paging (see 3GPP section 5.6.3.3, step 1a, page 68). 3GPP further discloses reporting of monitoring events (3GPP section 5.6.8.1, pages 77-78), where monitoring event report indicates if the event was caused by the UE changing to connected mode or by the UE becoming reachable for paging (see 3GPP section 5.6.8.3, step 2; page 79). The monitoring indication (e.g. monitoring event report) may be sent to the SCEF (3GPP section 5.6.8.1, step 2c, page 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu to have the features of the connectivity event comprises one of the wireless device changing to a connected mode or the wireless device becoming reachable for paging; and communicating to a second entity a Monitoring Event Report that includes information related to the connectivity event that has occurred for the wireless device, wherein the information related to the connectivity event indicates whether the event is caused by the one of the wireless device changing to the connected mode or the wireless device becoming reachable for the paging; as taught by 3GPP. The suggestion/motivation would have been to provide architecture enhancements to facilitate communications with packet data networks and applications (3GPP section 1, page 8). 

Regarding claim 3, Ryu and 3GPP disclose the method of claim 1. Ryu and 3GPP further disclose wherein the connectivity event further includes a Packet Data Network (PDN) Connectivity creation [Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 0283). Also see 3GPP section 5.6.3.3, step 1a, page 68; a monitoring event may be when UE changes to connected mode (indicating PDN connectivity creation)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 5, Ryu and 3GPP disclose the method of claim 1. Ryu and 3GPP further disclose wherein the connectivity event that has occurred for the wireless device is a connectivity disconnection [3GPP discloses that the monitoring event detected may be when an active UE loses connectivity or a detach occurs (see 3GPP section 5.6.3.2, step 1a, page 67)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 16, Ryu discloses a first entity for reporting wireless device connectivity events, the first entity comprising at least one processor and memory comprising instructions executable by the at least one processor whereby the first entity is operable to [Ryu discloses a procedure for configuring a monitoring event through an HSS (a first entity) (Ryu Figure 13). Ryu Figure 24 discloses a network node 2410 which may be an eNB, MME, HSS, etc. The node comprises a processor, memory, and a communication module. The processor implements proposed functions/methods (Ryu paragraph 0522-0523 and Figure 24)]:
Determine that a connectivity event has occurred for a wireless device, where the connectivity event that has occurred for the wireless device comprises one of the wireless device changing to a connected mode or the wireless device becoming reachable for paging [a monitoring event for small data transmission (SDT) may be configured through HSS (Ryu paragraphs 0305-0307, Figure 13). SDT monitoring event may correspond to connection for transmission/reception of data via SCEF is configured for the UE (similar to a connectivity establishment event) (Ryu paragraph 433). Ryu further discloses that in the eDRX mode, a reachable UE state may refer to a state in which UE is reachable according to a connected mode and paging (Ryu paragraph 0239)].
Although Ryu discloses that SCEF is notified upon reception of indication information that was configured by SCS/AS and HSS (Ryu paragraph 0433); Ryu does not expressly disclose the features of communicating to a second entity a Monitoring Event Report that includes information related to the connectivity event that has occurred for the wireless device, wherein the information related to the connectivity event indicates whether the event is caused by the one of the wireless device changing to the connected mode or the wireless device becoming reachable for the paging.
However, in the same or similar field of invention, 3GPP discloses a procedure for monitoring event detection (3GPP section 5.6.3.1 page 66) where a monitoring event may be when UE changes to connected mode or when the UE will become reachable for paging (see 3GPP section 5.6.3.3, step 1a, page 68). 3GPP further discloses reporting of monitoring events (3GPP section 5.6.8.1, pages 77-78), where monitoring event report indicates if the event was caused by the UE changing to connected mode or by the UE becoming reachable for paging (see 3GPP section 5.6.8.3, step 2; page 79). The monitoring indication (e.g. monitoring event report) may be sent to the SCEF (3GPP section 5.6.8.1, step 2c, page 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu to have the features of the connectivity event comprises one of the wireless device changing to a connected mode or the wireless device becoming reachable for paging; and communicating to a second entity a Monitoring Event Report that includes information related to the connectivity event that has occurred for the wireless device, wherein the information related to the connectivity event indicates whether the event is caused by the one of the wireless device changing to the connected mode or the wireless device becoming reachable for the paging; as taught by 3GPP. The suggestion/motivation would have been to provide architecture enhancements to facilitate communications with packet data networks and applications (3GPP section 1, page 8).

Regarding claim 18, Ryu and 3GPP disclose the first entity of claim 16. Ryu and 3GPP further disclose wherein the connectivity event further includes a Packet Data Network (PDN) Connectivity creation [Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 0283). Also see 3GPP section 5.6.3.3, step 1a, page 68; a monitoring event may be when UE changes to connected mode (indicating PDN connectivity creation)]. In addition, the same motivation is used as the rejection of claim 16.

Regarding claim 20, Ryu and 3GPP disclose the first entity of claim 16. Ryu and 3GPP further disclose wherein the connectivity event that has occurred for the wireless device is a connectivity disconnection [3GPP discloses that the monitoring event detected may be when an active UE loses connectivity or a detach occurs (see 3GPP section 5.6.3.2, step 1a, page 67)]. In addition, the same motivation is used as the rejection of claim 16. 

Claims 4, 6-7, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of 3GPP, and further in view of Li et al. (US 2020/0053802, hereinafter Li).

Regarding claim 4, Ryu and 3GPP disclose the method of claim 1. Ryu and 3GPP do not expressly disclose wherein the connectivity event further includes a Protocol Data Unit (PDU) Session creation.
However, in the same or similar field of invention, Li discloses that a PDU session is an association between UE and a data network that provides PDU connectivity (Li paragraph 0043, table 3). In 3GPP, a session is created when a UE is attached to the network to connect UE with a PDN (Li paragraph 0055). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu and 3GPP to have the feature of wherein the connectivity event further includes a Protocol Data Unit (PDU) Session creation, as taught by Li. The suggestion/motivation would have been to provide improved session management for devices in the network (Li paragraphs 0004 and 0005).

Regarding claim 6, Ryu and 3GPP disclose the method of claim 1. Ryu and 3GPP do not expressly disclose wherein the connectivity event further includes a Packet Data Network (PDN) connectivity deletion. 
However, in the same or similar field of invention, Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 0283). Furthermore, the SCS/AS may request a notification when UE disconnects with the network (Li paragraphs 0327 and 0328); indicating that the connectivity event includes a PDN connectivity deletion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu and 3GPP to have the feature of wherein the connectivity event further includes a Packet Data Network (PDN) connectivity deletion; as taught by Li. The suggestion/motivation would have been to provide improved session management for devices in the network (Li paragraphs 0004 and 0005).

Regarding claim 7, Ryu and 3GPP disclose the method of claim 5. Ryu and 3GPP do not expressly disclose wherein the connectivity disconnection is a Protocol Data Unit (PDU) Session deletion.
However, in the same or similar field of invention, Li discloses that a PDU session is an association between UE and a data network that provides PDU connectivity (Li paragraph 0043, table 3). In 3GPP, a session is created when a UE is attached to the network to connect UE with a PDN (Li paragraph 0055). Li further discloses that a session may be deactivated, updated or deleted (see Li paragraphs 0206 and 0271); indicating that the connectivity disconnection may be a PDU session deletion. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu and 3GPP to have the feature of wherein the connectivity disconnection is a Protocol Data Unit (PDU) Session deletion; as taught by Li. The suggestion/motivation would have been to provide improved session management for devices in the network (Li paragraphs 0004 and 0005).

Regarding claim 19, Ryu and 3GPP disclose the first entity of claim 16. Ryu and 3GPP do not expressly disclose wherein the connectivity event further includes a Protocol Data Unit (PDU) Session creation.
However, in the same or similar field of invention, Li discloses that a PDU session is an association between UE and a data network that provides PDU connectivity (Li paragraph 0043, table 3). In 3GPP, a session is created when a UE is attached to the network to connect UE with a PDN (Li paragraph 0055). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu and 3GPP to have the feature of wherein the connectivity event further includes a Protocol Data Unit (PDU) Session creation, as taught by Li. The suggestion/motivation would have been to provide improved session management for devices in the network (Li paragraphs 0004 and 0005).

Regarding claim 21, Ryu and 3GPP disclose the first entity of claim 16. Ryu and 3GPP do not expressly disclose wherein the connectivity event further includes a Packet Data Network (PDN) connectivity deletion. 
However, in the same or similar field of invention, Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 0283). Furthermore, the SCS/AS may request a notification when UE disconnects with the network (Li paragraphs 0327 and 0328); indicating that the connectivity event includes a PDN connectivity deletion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu and 3GPP to have the feature of wherein the connectivity event further includes a Packet Data Network (PDN) connectivity deletion; as taught by Li. The suggestion/motivation would have been to provide improved session management for devices in the network (Li paragraphs 0004 and 0005).

Regarding claim 22, Ryu and 3GPP disclose the first entity of claim 20. Ryu and 3GPP do not expressly disclose wherein the connectivity disconnection is a Protocol Data Unit (PDU) Session deletion.
However, in the same or similar field of invention, Li discloses that a PDU session is an association between UE and a data network that provides PDU connectivity (Li paragraph 0043, table 3). In 3GPP, a session is created when a UE is attached to the network to connect UE with a PDN (Li paragraph 0055). Li further discloses that a session may be deactivated, updated or deleted (see Li paragraphs 0206 and 0271); indicating that the connectivity disconnection may be a PDU session deletion. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu and 3GPP to have the feature of wherein the connectivity disconnection is a Protocol Data Unit (PDU) Session deletion; as taught by Li. The suggestion/motivation would have been to provide improved session management for devices in the network (Li paragraphs 0004 and 0005).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of 3GPP, and further in view of Mathison et al. (US 2018/0234291, hereinafter Mathison). 

Regarding claim 8, Ryu and 3GPP disclose the method of claim 5. Although Ryu discloses that the HSS stores information including PDN type and APN for SCEF connection (see Ryu paragraph 0382 and Table 3); Ryu and 3GPP do not expressly disclose wherein the Monitoring Event Report further includes at least one of an Internet Protocol (IP) address of the wireless device, a PDN Type of the connectivity event, or an Access Point Name (APN) of the wireless device in a case the PDN connectivity is determined.
However, in the same or similar field of invention, Mathison discloses a method for enhanced network event monitoring and reporting (Mathison abstract), where a data reachability report including enhanced event information may include a type of PDN connection established by a UE (PDN type of connectivity event), an APN, and/or an IP address (see Mathison paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu and 3GPP to have the features of wherein the Monitoring Event Report further includes at least one of an Internet Protocol (IP) address of the wireless device, a PDN Type of the connectivity event, or an Access Point Name (APN) of the wireless device in a case the PDN connectivity is determined; as taught by Mathison. The suggestion/motivation would have been to provide capability for performing enhanced communication and event reporting associated with various types of user device events; and allow devices to more efficiently and effectively utilize resources (Mathison paragraph 0018).

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, 3GPP, Mathison and further in view of Li. 

Regarding claim 9, Ryu, 3GPP and Mathison disclose the method of claim 8. Ryu, 3GPP and Mathison do not expressly disclose wherein the connectivity event that has occurred for the wireless device is a change of the IP address of the PDN connectivity.
However, in the same or similar field of invention, Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 0283). The AS/SCS could request to get notified when a UE is connected or disconnected to the network. In addition, it can also be notified when a UE switches from indirect to direct communication or vice versa (Li paragraphs 0328 and 0329). Changing from indirect to direct communication (or vice versa) means that the UE’s connection has changed such that the UE was originally communicating via another node such as a relay (i.e. indirect communication), and has changed the connectivity to a direct connection. This also indicates a change of IP address of PDN connectivity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu, 3GPP and Mathison to have the feature of wherein the connectivity event that has occurred for the wireless device is a change of the IP address of the PDN connectivity; as taught by Li. The suggestion/motivation would have been to provide improved session management for devices in the network (Li paragraphs 0004 and 0005).

Regarding claim 10, Ryu, 3GPP, Mathison and Li disclose the method of claim 9. Ryu, 3GPP, Mathison and Li further disclose wherein the first entity is a Home Subscriber Service (HSS), the second entity is a Service Capability Exposure Function (SCEF), and communicating to the second entity that the connectivity event has occurred for the wireless device comprises sending a Monitoring Event Report to the SCEF [Ryu Figure 13 discloses a procedure for configuring a monitoring event through an HSS (a first entity). The system also includes an MME, an SCEF (second entity) and SCS/AS (see Ryu Figure 13). Ryu Figure 22 step 2b further discloses that the HSS may transmit a monitoring indication including SCEF reference ID and monitoring event report (i.e. monitoring event response) to the SCEF (Ryu paragraph 0490, Figure 22).  Li Figure 13, step 6 also discloses a monitoring response being returned to SCS/AS via SCEF and/or HSS (Li Figure 6, paragraph 0279). Also see 3GPP section 5.6.8.1, step 2c, page 78]. In addition, the same motivation is used as the rejection of claim 9.

Regarding claim 11, Ryu, 3GPP, Mathison and Li disclose the method of claim 10. Ryu, 3GPP, Mathison and Li further disclose wherein the first entity is the SCEF, the second entity is a Services Capability Server (SCS) or Application Server (AS), and communicating to the second entity that the connectivity event has occurred for the wireless device comprises sending the Monitoring Event Report to the SCS or the AS [see Ryu Figures 13 and 22, paragraphs 488, 491; monitoring indication is sent from SCEF (first entity) to the destination node or SCS/AS (second entity). Li Figure 13, step 6 also discloses a monitoring response being returned to SCS/AS via SCEF and/or HSS (Li Figure 6, paragraph 0279)]. In addition, the same motivation is used as the rejection of claim 10.

Regarding claim 12, Ryu, 3GPP, Mathison and Li disclose the method of claim 11. Ryu, 3GPP, Mathison and Li further disclose wherein a Reachability Type for the Monitoring Event Report is a “PDN Connectivity Status” [Mathison discloses that a user device event may include a reachability event associated with a user device such as the device establishing PDN connection or a PDN connection being taken down (i.e. PDN connectivity status) (see Mathison paragraph 0049)]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 13, Ryu, 3GPP, Mathison and Li disclose the method of claim 11. Ryu, 3GPP, Mathison and Li further disclose wherein a Monitoring Event configuration includes a “PDN Connectivity Status Indication” [Ryu Figure 13 discloses a procedure for configuring a monitoring event through an HSS. As mentioned above, Mathison discloses that a user device event may include PDN connectivity status indication (see Mathison paragraph 0049)]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 14, Ryu, 3GPP, Mathison and Li disclose the method of claim 11. Ryu, 3GPP, Mathison and Li further disclose wherein a Monitoring Event configuration includes a “PDN Connectivity Status” as a new Monitoring Event Type [Ryu Figure 13 discloses a procedure for configuring a monitoring event through an HSS. As mentioned above, Mathison discloses that a user device event may include PDN connectivity status indication (see Mathison paragraph 0049). Li further discloses that a new monitoring event could be added such that SCS/AS can be notified when a session is created/updated/deleted for a UE (see Li paragraphs 0264 and 0271). This indicates that a monitoring event configuration may include PDN connectivity status as a new monitoring event type]. In addition, the same motivation is used as the rejection of claim 11.

Regarding claim 15, Ryu, 3GPP, Mathison and Li disclose the method of claim 14. Ryu, 3GPP, Mathison and Li further disclose wherein communicating to the second entity that the connectivity event has occurred for the wireless device further comprises establishing a T6a or a T6b connection towards the SCEF [Li discloses that when UE performs attach or PDN connectivity procedure, it may initiate a T6a connection towards the SCEF (see Li Figure 2, paragraph 0059). Li further discloses that a new monitoring event could be added such that SCS/AS can be notified when a session is created/updated/deleted for a UE (see Li paragraphs 0264 and 0271). This means that communicating a connectivity event for the device also includes establishing a T6a connection towards the SCEF]. In addition, the same motivation is used as the rejection of claim 14. 

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, 3GPP, Li and further in view of Mathison.

Regarding claim 23, Ryu, 3GPP and Li disclose the first entity of claim 22. Although Ryu discloses that the HSS stores information including PDN type and APN for SCEF connection (see Ryu paragraph 0382 and Table 3);  Ryu, 3GPP and Li do not expressly disclose wherein the Monitoring Event Report further includes at least one of an Internet Protocol (IP) address of the wireless device, a PDN Type of the connectivity event, or an Access Point Name (APN) of the wireless device in a case the PDN connectivity is determined.
However, in the same or similar field of invention, Mathison discloses a method for enhanced network event monitoring and reporting (Mathison abstract), where a data reachability report including enhanced event information may include a type of PDN connection established by a UE (PDN type of connectivity event), an APN, and/or an IP address (see Mathison paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu, 3GPP and Li to have the features of wherein the Monitoring Event Report further includes at least one of an Internet Protocol (IP) address of the wireless device, a PDN Type of the connectivity event, or an Access Point Name (APN) of the wireless device in a case the PDN connectivity is determined; as taught by Mathison. The suggestion/motivation would have been to provide capability for performing enhanced communication and event reporting associated with various types of user device events; and allow devices to more efficiently and effectively utilize resources (Mathison paragraph 0018).

Regarding claim 24, Ryu, 3GPP, Li and Mathison disclose the first entity of claim 23. Ryu, 3GPP, Li and Mathison further disclose wherein the connectivity event that has occurred for the wireless device is a change of the IP address of the PDN connectivity [Li discloses that the UEs may be connected to the network using PDN connection (see Li paragraphs 0331 and 0283). The AS/SCS could request to get notified when a UE is connected or disconnected to the network. In addition, it can also be notified when a UE switches from indirect to direct communication or vice versa (Li paragraphs 0328 and 0329). Changing from indirect to direct communication (or vice versa) means that the UE’s connection has changed such that the UE was originally communicating via another node such as a relay (i.e. indirect communication), and has changed the connectivity to a direct connection. This also indicates a change of IP address of PDN connectivity]. In addition, the same motivation is used as the rejection of claim 23.

Regarding claim 25, Ryu, 3GPP, Li and Mathison disclose the first entity of claim 24. Ryu, 3GPP, Li and Mathison further disclose wherein the first entity is a Home Subscriber Service (HSS), the second entity is a Service Capability Exposure Function (SCEF), and communicating to the second entity that the connectivity event has occurred for the wireless device comprises sending the Monitoring Event Report to the SCEF [Ryu Figure 13 discloses a procedure for configuring a monitoring event through an HSS (a first entity). The system also includes an MME, an SCEF (second entity) and SCS/AS (see Ryu Figure 13). Ryu Figure 22 step 2b further discloses that the HSS may transmit a monitoring indication including SCEF reference ID and monitoring event report (i.e. monitoring event response) to the SCEF (Ryu paragraph 0490, Figure 22).  Li Figure 13, step 6 also discloses a monitoring response being returned to SCS/AS via SCEF and/or HSS (Li Figure 6, paragraph 0279). Also see 3GPP section 5.6.8.1, step 2c, page 78]. In addition, the same motivation is used as the rejection of claim 24. 

Regarding claim 26, Ryu, 3GPP, Li and Mathison disclose the first entity of claim 25. Ryu, 3GPP, Li and Mathison further disclose wherein the first entity is the SCEF, the second entity is a Services Capability Server (SCS)  or Application Server (AS), and communicating to the second entity that the connectivity event has occurred for the wireless device comprises sending the Monitoring Event Report to the SCS or the AS [see Ryu Figures 13 and 22, paragraphs 488, 491; monitoring indication is sent from SCEF (first entity) to the destination node or SCS/AS (second entity). Li Figure 13, step 6 also discloses a monitoring response being returned to SCS/AS via SCEF and/or HSS (Li Figure 6, paragraph 0279)]. In addition, the same motivation is used as the rejection of claim 25.

Regarding claim 27, Ryu, 3GPP, Li and Mathison disclose the first entity of claim 26. Ryu, 3GPP, Li and Mathison further disclose wherein a Reachability Type for the Monitoring Event Report is a “PDN Connectivity Status” [Mathison discloses that a user device event may include a reachability event associated with a user device such as the device establishing PDN connection or a PDN connection being taken down (i.e. PDN connectivity status) (see Mathison paragraph 0049)]. In addition, the same motivation is used as the rejection of claim 26.

Regarding claim 28, Ryu, 3GPP, Li and Mathison disclose the first entity of claim 26. Ryu, 3GPP, Li and Mathison further disclose wherein a Monitoring Event configuration includes a “PDN Connectivity Status Indication” [Ryu Figure 13 discloses a procedure for configuring a monitoring event through an HSS. As mentioned above, Mathison discloses that a user device event may include PDN connectivity status indication (see Mathison paragraph 0049)]. In addition, the same motivation is used as the rejection of claim 26.

Regarding claim 29, Ryu, 3GPP, Li and Mathison disclose the first entity of claim 26. Ryu, 3GPP, Li and Mathison further disclose wherein a Monitoring Event configuration includes a “PDN Connectivity Status” as a new Monitoring Event Type [Ryu Figure 13 discloses a procedure for configuring a monitoring event through an HSS. As mentioned above, Mathison discloses that a user device event may include PDN connectivity status indication (see Mathison paragraph 0049). Li further discloses that a new monitoring event could be added such that SCS/AS can be notified when a session is created/updated/deleted for a UE (see Li paragraphs 0264 and 0271). This indicates that a monitoring event configuration may include PDN connectivity status as a new monitoring event type]. In addition, the same motivation is used as the rejection of claim 26.

Regarding claim 30, Ryu, 3GPP, Li and Mathison disclose the first entity of claim 29. Ryu, 3GPP, Li and Mathison further disclose wherein communicating to the second entity that the connectivity event has occurred for the wireless device further comprises being operable to establish a T6a or a T6b connection towards the SCEF [Li discloses that when UE performs attach or PDN connectivity procedure, it may initiate a T6a connection towards the SCEF (see Li Figure 2, paragraph 0059). Li further discloses that a new monitoring event could be added such that SCS/AS can be notified when a session is created/updated/deleted for a UE (see Li paragraphs 0264 and 0271). This means that communicating a connectivity event for the device also includes establishing a T6a connection towards the SCEF]. In addition, the same motivation is used as the rejection of claim 29.


Response to Arguments
 
Applicant’s arguments filed on 7/7/2022 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414